COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-306-CV



SIERRA MANAGEMENT, INC. 					      APPELLANTS

D/B/A SIERRA MANAGEMENT AND 

L’ATRIUMS ON THE CREEK, L.P. 

D/B/A/ L’ATRIUMS ON THE CREEK 

APARTMENTS



V.



MARIA SALINAS, AS NEXT FRIEND 		                           APPELLEE

OF LESLEY JIMENEZ, A MINOR	

 
 

----------

FROM THE 236TH
 
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants’ And Appellee’s Agreed Joint Motion To Dispose Of Appeal Pursuant To Rule 42.1(a)(2)(B).”  It is the court’s opinion that the motion should be granted; therefore, we set aside the trial court’s August 16, 2006 Amended Final Judgment without regard to the merits and remand this case to the trial court for rendition of judgment in accordance with the agreements of the parties.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B).

Costs of the appeal shall be paid by appellants.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 



DELIVERED:  May 17, 2007	

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.